Citation Nr: 1500981	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  10-40 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for left ear hearing loss.

2. Entitlement to a compensable rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1959 to January 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In September 2014, the Board remanded the issues listed above.  As discussed below, there has been substantial compliance with the Board's remand directives.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's left ear hearing loss did not manifest in service or within one year of service and is not etiologically related to service.

2. The Veteran's right ear hearing loss is manifested by an average decibel loss of 50 and a speech recognition score of no less than 88 percent.


CONCLUSIONS OF LAW

1. The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2014).

2. The criteria for a compensable evaluation for right ear hearing loss have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.85, 4.86, Diagnostic Code 6100 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left Ear

The Veteran contends his current left ear hearing loss is due to service.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Also, service connection for an organic disease of the nervous system may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Sensorineural hearing loss is considered by VA to be an organic disease of the nervous system and is thus subject to presumptive service connection under 38 CFR § 3.309(a).  M21-1MR III.iv.4.B.12.a.  

The Veteran has contended that his current left ear hearing loss is related to his service, specifically his exposure to loud noise while working on a flight line in service and an injury to his ear during a Dilbert Dunken exercise.  In a June 2008 statement he stated that both ear drums ruptured during the exercise.  However, service treatment records contain no mention of an ear injury.

The Veteran's January 1968 discharge examination did not demonstrate left ear impaired hearing for VA purposes under 38 CFR § 3.385.  There is further no medical evidence suggesting that the Veteran's hearing loss manifested to a compensable degree within one year following separation from service.  At his June 2008 VA examination the Veteran stated that he was unsure as to when his left ear hearing loss began.

Finally, the Board finds that the most probative medical evidence does not support that the Veteran's current hearing loss was caused by or a result of service.

In November 2014 the Veteran underwent a VA examination.  The examiner opined that the Veteran's current left ear hearing loss is not at least as likely as not caused by or a result of service.

The examiner explained that the Veteran's separation examination showed mild to moderate hearing loss in the right ear but normal hearing in the left ear.  The examiner stated that based on a current understanding of auditory physiology, there is no compelling evidence on which to conclude that delayed-onset noise-induced hearing loss exists.  The examiner opined that the Veteran's current hearing loss is likely more consistent with the effects of presbycusis, unprotected exposure to occupational/recreational noise levels, and/or contributory medical history.  

In an August 2008 letter the Veteran's private primary care physician stated that his understanding is that the Veteran's ear-related conditions developed as a result of his military service.  He stated that the Veteran does not have a family history or any ascertainable congenital predisposition to the ear-related conditions that afflict him.  He further stated that the development of the Veteran's conditions is consistent with the Veteran's claim that it arose from trauma to the relevant ear area suffered during an operation in service and through exposure to loud noise while serving on or near an active military aircraft runway.

The Board finds that the opinion of the Veteran's private physician warrants less probative weight, as the physician did not have the benefit of reviewing the Veteran's claims file, including his service treatment records.  While such a review is not required, the Board notes that those records do not support the contention that the left ear was injured during an operation in service or that he had hearing loss at the time of his discharge from service.  The physician further groups all of the Veteran's ear-related conditions together, and does not offer any rationale specific to the Veteran's left ear hearing loss.

The Board finds that the VA opinion is entitled to significant probative weight as the examiner accurately considered the evidence contained in the Veteran's claims file and offered a thorough rationale for his opinion.

The Board has also considered the Veteran's own opinion as to the etiology of his hearing loss, but notes that the Veteran, as a lay person, does not have the education, training, or experience to opine as to such a complicated condition as hearing loss.

Therefore, the Board finds that a preponderance of the evidence is against service connection for left ear hearing loss, the benefit of the doubt doctrine does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Right Ear

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a) and (d) (2014).

To evaluate the degree of disability for service-connected bilateral hearing loss, the Rating Schedule establishes eleven (11) auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The provisions of 38 C.F.R. § 4.86 address exceptional patterns of hearing loss, which are defined as when each of the pure tone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) are 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz.  38 C.F.R. § 4.86 (2014).

On VA audiological evaluation in June 2008, the Veteran's pure tone thresholds, in decibels, were as follows in his right ear:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
65
90

Speech audiometry revealed a speech recognition ability of 88 percent.

The Veteran was afforded another VA audiological examination in November 2014.  The examination showed pure tone thresholds, in decibels, as follows in his right ear:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
70
90

Speech audiometry revealed speech recognition ability of 90 percent.

The Board finds that the evidence does not establish that the Veteran meets the criteria for an exceptional pattern of hearing loss, nor does it establish right ear hearing loss that is compensable.

Since the left ear is not service connected, a roman numeral I is used in Table VII of 38 CFR 4.85.  On both examinations, the average decibel loss for the right ear was 50.  The lowest speech discrimination score, found at the June 2008 VA examination, was 88.  From Table VI of 38 CFR 4.85, Roman Numeral II is determined for the right ear.  This is determined by intersecting the percent of speech discrimination row with the pure tone threshold average column.  A 0 percent evaluation is derived from Table VII of 38 CFR 4.85 by intersecting row I, the better ear, with column I, the poorer ear.  

Therefore, based on application of the rating schedule to the numeric designations assigned in the VA audiometric evaluations, the Board finds the Veteran is not entitled a rating greater than 0 percent for his right ear hearing loss.

The Board has also considered whether this is an exceptional case that warrants an extraschedular rating.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria contemplate the Veteran's hearing loss disability.  The VA examination reports note that the Veteran's hearing loss causes difficulty hearing on the telephone and in understanding people when there is background noise.  These factors, however, do not denote an exceptional or unusual disability picture.  The symptoms associated with the Veteran's right ear hearing loss are not shown to cause any impairment that is not already contemplated by the rating criteria.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in June 2008, prior to the initial adjudications of the issues on appeal.  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	
VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development with respect to the claims decided above has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA audiological examinations in June 2008 and November 2014.  The Board finds the VA examinations and November 2014 etiology opinion provide a sound basis upon which to base a decision with regard to the Veteran's claim.  Therefore, the Board finds that the examinations together are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for left ear hearing loss is denied.

A compensable rating for right ear hearing loss is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


